Case 19-14264         Doc 10   Filed 05/30/19 Entered 05/30/19 16:10:34          Desc Main
                                 Document     Page 1 of 4
                      IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION


In re the matter of
                                                    NO. 19-14264
DEBRA C. HILL,                                      CHAPTER 7

               Debtor.                              JUDGE A. BENJAMIN GOLDGAR


                                  NOTICE OF MOTION
TO:
       Debra C. Hill
       362 Oglesby Ave.
       Calumet City, IL 60409
       BY U.S. MAIL

       Jonathan R. Haddad, Attorney for Debtor       BY ELECTRONIC TRANSMISSION
       N. Neville Reid, Chapter 7 Trustee            BY ELECTRONIC TRANSMISSION

       PLEASE TAKE NOTICE that on June 10, 2019 at 9:30 a.m., or as soon thereafter
as Counsel may be heard, we shall appear before the Honorable A. BENJAMIN
GOLDGAR, Bankruptcy Judge, at 219 South Dearborn Street, Courtroom #642,
Chicago, Illinois, and then and there present the attached Motion to Modify the Automatic
Stay, a copy of which is hereby served upon you.


                                  PROOF OF SERVICE

        I, the undersigned attorney, certify that I served a copy of this Notice with Motion
to Modify the Automatic Stay, attached, upon the parties listed above, by the methods
specified, from 2056 Ridge Road, Homewood, Illinois 60430 before the hour of 5:00 P.M.
on the 30th day of May, 2019.

                                                 BY: ________/s/ Terri M. Long________
                                                             TERRI M. LONG
LAW OFFICES OF TERRI M. LONG
2056 Ridge Road
Homewood, Illinois 60430
Phone: (708) 922-3301
Fax: : (708) 922-3302
Atty. for SPECIALIZED LOAN SERVICING LLC, SERVICER FOR DEUTSCHE
BANK NATIONAL TRUST COMPANY, AS TRUSTEE FOR FIRST FRANKLIN
MORTGAGE LOAN TRUST 2006-FF13, MORTGAGE PASS-THROUGH
CERTIFICATES, SERIES 2006-FF13, its Successors and/or Assigns
Case 19-14264         Doc 10   Filed 05/30/19 Entered 05/30/19 16:10:34          Desc Main
                                 Document     Page 2 of 4
                      IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION


In re the matter of
                                                     NO. 19-14264
DEBRA C. HILL,                                       CHAPTER 7

                Debtor.                              JUDGE A. BENJAMIN GOLDGAR


                        MOTION TO MODIFY AUTOMATIC STAY

        Now comes SPECIALIZED LOAN SERVICING LLC, SERVICER FOR
DEUTSCHE BANK NATIONAL TRUST COMPANY, AS TRUSTEE FOR FIRST
FRANKLIN MORTGAGE LOAN TRUST 2006-FF13, MORTGAGE PASS-THROUGH
CERTIFICATES, SERIES 2006-FF13, its successors and/or assigns, (hereinafter referred
to as “Movant”) a creditor herein, by TERRI M. LONG, its attorney, and moves this
Honorable Court for entry of an Order modifying the restraining provisions of §362 of the
Bankruptcy Code, and in support thereof respectfully represents as follows:


        1. On May 17, 2019, the Debtor herein filed a petition for relief under Chapter 7 of
the Bankruptcy Code.


        2. Movant is a creditor of the Debtor with respect to a certain mortgage upon real
estate, with a common address of 362 Oglesby, Calumet City, Illinois 60409, with a total
debt of $167,695.00 as of May 29, 2019.


        3. The Debtor has not offered, and Movant is not receiving, adequate protection for
its secured interest or depreciating value.


        4. The Debtor has no equity in the aforesaid real estate, and the said collateral is
not necessary to an effective reorganization by the Debtor.


        5. Movant will suffer irreparable injury, harm and damage should it be delayed in
foreclosing its security interest therein.
Case 19-14264      Doc 10      Filed 05/30/19 Entered 05/30/19 16:10:34           Desc Main
                                 Document     Page 3 of 4


       6.   According to the Debtor’s Statement of Intention, the Debtor intends to
surrender this property to creditor.

       7.   SPECIALIZED LOAN SERVICING LLC services the loan on the Property
referenced in this motion. In the event the automatic stay in this case is modified, this case
dismisses, and/or the Debtor obtains a discharge and a foreclosure action is commenced on
the mortgaged property, the foreclosure will be conducted in the name of Movant or
Movant’s successor or assignee. Movant, directly or through an agent, has possession of
the Note. The Note is either made payable to Movant or has been duly endorsed. Movant
is the original mortgagee or beneficiary or the assignee of the Mortgage/Deed of Trust.

       8. Movant requests that Bankruptcy Rule 4001(a)(3) not apply to any Order
granting this motion.


       WHEREFORE, SPECIALIZED LOAN SERVICING, LLC,                         SERVICER FOR
DEUTSCHE BANK NATIONAL TRUST COMPANY, AS TRUSTEE FOR FIRST
FRANKLIN MORTGAGE LOAN TRUST 2006-FF13, MORTGAGE PASS-THROUGH
CERTIFICATES, SERIES 2006-FF13, its successors and/or assigns, prays that this
Honorable Court enter an Order modifying the restraining provisions of §362 of the
Bankruptcy Code to permit the said Movant to foreclose its security interest in certain real
estate, with a common address of 362 Oglesby, Calumet City, Illinois 60409, and for such
other and further relief as this Court may deem just.
                                              SPECIALIZED LOAN SERVICING, LLC,
                                              SERVICER FOR DEUTSCHE BANK
                                              NATIONAL TRUST COMPANY, AS
                                              TRUSTEE       FOR     FIRST    FRANKLIN
                                              MORTGAGE LOAN TRUST 2006-FF13,
                                              MORTGAGE                  PASS-THROUGH
                                              CERTIFICATES, SERIES 2006-FF13, its
                                              Successors and/or Assigns

                                              BY: ________/s/ Terri M. Long________
                                                          TERRI M. LONG
Case 19-14264   Doc 10   Filed 05/30/19 Entered 05/30/19 16:10:34   Desc Main
                           Document     Page 4 of 4


Terri M. Long
LAW OFFICES OF TERRI M. LONG
2056 Ridge Road
Homewood, Illinois 60430
Phone: (708) 922-3301 Fax: (708) 922-3302
Atty. for SPECIALIZED LOAN SERVICING, LLC, SERVICER FOR DEUTSCHE
BANK NATIONAL TRUST COMPANY, AS TRUSTEE FOR FIRST FRANKLIN
MORTGAGE LOAN TRUST 2006-FF13, MORTGAGE PASS-THROUGH
CERTIFICATES, SERIES 2006-FF13, its Successors and/or Assigns
